Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-10 in the reply filed on October 07th, 2021 are acknowledged. Claims 11-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of claims 1-10 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0288004, hereinafter as Kim ‘004) in view of Shin (US 2017/0141352, hereinafter as Shin ‘352).
Regarding Claim 1, Kim ‘004 teaches a display panel comprising:
a substrate (Fig. 1, (100); [0061]) including an opening area (TH; [0063]) and a display area (DA; [0063]) surrounding the  opening area;
a plurality of display elements (500), each including a pixel electrode (Fig. 3, (510); [0091]), an emission layer (522; [0093]), and an opposite electrode (530; [0093]), the plurality of display elements being located in the display area (DA) (see Fig. 2);
a thin-film encapsulation layer covering the plurality of display elements and including an organic encapsulation layer (420; [0084]) and an inorganic encapsulation layer (410/430; [0084]);
a plurality of grooves (310A; [0106]) located between the opening area and the display area, the plurality of grooves being concave in a depth direction of the substrate and having an undercut structure.
Thus, Kim ‘004 is shown to teach all the features of the claim with the exception of explicitly the features: “a partition wall located between neighboring grooves among the plurality of  grooves”.
However, Shin ‘352 teaches a partition wall (Fig. 2, (445 and 450); [0109]) located between neighboring grooves among the plurality of  grooves.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘004 by having a partition wall located 
(see para. [0109]) as suggested by Shin ‘352.
Furthermore, it has been held to be within the general skill of a worker in the art to have an undercut structure on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


             Regarding Claim 2, Shin ‘352 teaches the partition wall layer including an organic insulating material (see para. [0127]).

	Regarding Claim 3, Shin ‘352 teaches an inorganic layer (Fig. 2, (190); [0128]) interposed between the substrate (110; [0112]) and the partition wall layer (445/450), wherein a top surface and a lateral surface of the inorganic layer are covered by the partition wall layer.

	Regarding Claim 9, Shin ‘352 teaches a width of a bottom surface of the  partition wall is less than a horizontal distance between the neighboring grooves (see Fig. 2).
Furthermore, it has been held to be within the general skill of a worker in the art to have the width of a bottom surface of the  partition wall is less than a horizontal distance between the In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 10, Kim ‘044 teaches the partition wall has a ring shape (see para. [0019])   surrounding the opening.
Furthermore, it has been held to be within the general skill of a worker in the art to have the ring shape for the partition wall on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘044 and Shin ‘352 as applied to claim 1 above, and further in view of Kim (US 2017/0237038, hereinafter as Kim ‘038).
Regarding Claim 4, Kim ‘004 teaches a pixel-defining layer (Fig. 3, (150); [0116]) located in the display area, covering edges of the pixel  electrode (150), and including an opening corresponding to the pixel electrode.

However, Kim ‘038 teaches a spacer (Fig. 6, (631); [0064]) arranged on a top surface of the pixel-defining layer (624; [0062]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘004 and Shin ‘352 by having the spacer arranged on a top surface of the pixel-defining layer in order to improve the efficiency of the light emitting diode device.

            Regarding Claim 5, Shin ‘352 teaches a first height from the substrate to a top surface of the partition wall (640; [0073]) is less than a second height from the substrate to      a top surface of the spacer (631) (see Fig. 6).
  
Regarding Claim 6, Kim ‘004, Shin ‘352 and Kim ‘038 are shown to teach all the features of the claim with the exception of explicitly the features: “a difference between the first height and the second height is 1 µm or more”.
Furthermore, it has been held to be within the general skill of a worker in the art to have the difference between the first height and the second height is 1 µm or more on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 7, Shin ‘352 teaches  the first height (450) is greater than a third height from the substrate to the top surface of the pixel-defining layer (310) (see Fig. 2).
Kim ‘038 teaches the first height is less than the second height (see Fig. 6).

Regarding Claim 8, Kim ‘308 teaches the pixel-defining layer (624) and the spacer (631) include an organic insulating material (see para. [0061]).
Furthermore, it has been held to be within the general skill of a worker in the art to select the organic insulating material for the spacer material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments, with regards to claims 1-10, filed on October 07th, 2021, have been fully considered but they are not persuasive.
On pages 7-9 of the Applicant’s Response, applicants argue that Kim '004 and Shin fails to disclose the feature as recited in claim 1: “a plurality of grooves…having an undercut structure” and the undercut structure is not obvious to one of ordinary skill in the art. 
The Examiner respectfully disagrees with Applicant’s arguments, because the under cut structure shape of the grooves is obvious to one of ordinary skill in the art (see  para. [0028] and [0127] of Kim ‘004). Furthermore, in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Thus, the limitation of claim 1 is met.
Dependent Claims 2-10 are rejected at least because they depend from a rejected claim 1.
	Therefore, in view of the above reasons, Examiner maintains rejections.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DZUNG TRAN/
Primary Examiner, Art Unit 2829